          Case 4:18-cr-00524-KGB Document 3 Filed 10/02/18 Page 1 of 2
                                                                                               F;LED
                                                                                             U.S. DISTRICT COURT
                                                                                         EASTERN DISTRICT ARKANSAS

                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                                                                JAMES W. McCOR
UNITED STATES OF AMERICA                       )
                                               )
                                                      No.: 4:18CR    00SJ4-
V.                                             )
                                               )      Title 21, U.S.C. § 841(a)(l)
MICHAEL MORRISON, JR.                          )      Title 18, U.S.C. § 924(c)
                                               )      Title 18, U.S.C. § § 3571 & 3013

                                          INDICTMENT

THE GRAND JURY CHARGES THAT:
                                             COUNTl

               (Possession with the Intent to Distribute Methamphetamine Actual)

       On or about December 18, 2017, in the Eastern District of Arkansas, the defendant,

                                  MICHAEL MORRISON, JR.,

did knowingly and intentionally possess with the intent to distribute more than fifty (50) grams

of methamphetamine actual, a Schedule II controlled substance, all in violation of Title 21,

United States Code, Section 84l(a)(l), (b)(l)(A).

                                             COUNT2

                  (Possession of a Firearm in Furtherance ofDrug Trafficking)

       On or about December 18, 2017, in the Eastern District of Arkansas, the defendant,

                                  MICHAEL MORRISON, JR.,

did knowingly possess a firearm, to wit: a Model 213, 9 x 19mm semiautomatic pistol, bearing

serial number 3248995, in furtherance of a drug trafficking crime for which he may be

prosecuted in a court of the United States, to wit: possession ofmethamphetamine with the intent

to distribute, all in violation of Title 18, United States Code, Section 924(c)(l)(A).
          Case 4:18-cr-00524-KGB Document 3 Filed 10/02/18 Page 2 of 2


                                FORFEITURE ALLEGATION 1

       Upon conviction of Count One, the defendant MICHAEL MORRISON, JR., shall forfeit

to the United States, under 21 USC § 853, all property, used, or intended to be used, in any

manner or part, to commit, or to facilitate the commission of such violation, including but not

limited to the following specific property:

       a) One (1) a Model 213, 9 x 19mm semiautomatic pistol, bearing serial number

           3248995, and;

       b) Fifteen (15) rounds of .9mm caliber ammunition.

All pursuant to 21 U.S.C. § 853.



                     (END OF TEXT. SIGNATURE PAGE ATTACHED.)
